Exhibit 10.07

 

SECOND AMENDMENT

 

TO THE

 

XCEL ENERGY INC.

 

EXECUTIVE ANNUAL INCENTIVE AWARD PLAN

(Effective MAY 25, 2005)

 

WHEREAS, Xcel Energy Inc. staff has recommended to the Governance, Compensation
and Nominating (the “GCN”) Committee, that the Xcel Energy Inc. Executive Annual
Incentive Award Plan be amended to bring such plan in compliance with
requirements under Section 83(b) of the Internal Revenue Code of 1986, as
amended (the “Code”); and

 

WHEREAS, the GCN Committee has determined that it has become necessary to amend
the Plan with this Second Amendment.

 

NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended by this Second
Amendment, to be effective as of January 1, 2008, as follows:

 

1.                                       ARTICLE VII, CERTAIN ELECTIONS OF
FORM OF PAYMENT OF INCENTIVE AWARDS, is hereby amended by substituting the
following new subsection (d) for subsection (d) as it appears therein:

 

(d)           “If, before the end of the applicable Restricted Periods as
provided above, the Participant separates from service with the Company and its
Affiliates for any reason other than death or Disability, all Shares then
subject to the above restrictions will be forfeited to Company; provided,
however, that if the Participant separates from service by reason of death or
Disability, the restrictions shall lapse and the Restricted Periods shall end on
the date of such separation.  For this purpose, “Disability” shall mean
qualifying for long-term disability benefits under a plan sponsored by the
Company or its Affiliates in which the Participant participates.”

 

2.                                       Savings Clause.  Except as hereinabove
set forth, the Xcel Energy Inc. Executive Annual Incentive Plan shall continue
in full force and effect.

 

--------------------------------------------------------------------------------